Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/8/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-4) were examined in a Non-Final mailed on 3/24/2020 and a Final on 8/10/2020 in response to the arguments submitted on 6/22/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2020 has been entered.

Claim Interpretation
The limitation “voltage application unit” may appear to invoke 112(f), however the structure is basically connection of voltage which is implied from the claim limitation itself. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are related to first and second peripheral edge portion.
According to the specification first peripheral edge portion belongs to first recessed portion and second peripheral edge portion to second recessed portion. First and second recessed portions are however claimed in claim 4 and not in claim 1. Correction is requested. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are also rejected under 35 U.S.C. 103 as being unpatentable over Noji et al (US 7098045) in view of Smesny et al (US 5354413), Gebeshuber et al (US 2015/0255254),  Jong Yong Choi (US 20100000684) and Young-Jin Choi (US 20170335459).
Noji et al disclose an apparatus for processing on both sides of a substrate like a semiconductor (Abstract and Fig 10A), where the processing could be one of dry etching or CVD (Fig 6, Fig 13 and Col 5lines 44-47). The chamber could be conductive as usual for such processing. Noji et al disclose a recessed portion and a peripheral edge portion provided outside the recessed portion to be continuous with the recessed portion, the recessed portion being configured to cause a processing object portion of at least one side of the workpiece having a flat plate shape to be disposed in the recessed portion (Fig 10A); a holding member (4) configured to hold the work piece to be separated and insulated from the peripheral edge portion. 
Noji et al do not explicitly disclose voltage application and insulation.
Smesny et al disclose a plasma etching device where an electrode 12 is designed to include recess to- in effect- make a processing chamber and disclose voltage being applied between a substrate 24 and the electrode. 
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the apparatus of Noji et al for plasma etching in the way of Smesny et al as already contemplated by Noji et al. 
Further, since a voltage is being applied to the substrate in Noji et al as modified by Smesny, while the chamber (2) is the grounded electrode spaced to it only by the thickness of the compressed seal (4), it creates a potential for abnormal discharge. Therefore it would have been obvious to have insulation between the substrate and the chamber electrode.

Gebeshuber et al discloses voltage connected between a substrate and electrode directly (Fig 1-700).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have insulator between the chambers 2 and the substrate 10 and also modify the chambers for plasma processing according to the teaching of Smesny et al.
Regarding insulation, one of ordinary skill in the art working with plasma equipment where voltages and ground are typically applied to separate part of the apparatus for generation of plasma from gas, would understand where insulation is needed to separate voltage and ground.
For example, Jong Yong Choi explicitly discloses and corroborates the statement that having insulation (164) between a powered substrate (160) and grounded plate (162) prevents abnormal discharge from occurring (Para 46). 
For the configuration of insulation layer, Young-Jin Choi discloses insulation layer to insulate a substrate with respect to support (Fig 1-200 and at least para 13).
Therefore it would have been obvious for one of ordinary skill in the art to have insulation between the substrate and the chamber electrode at the time of invention.
Regarding claim 3 making insulation detachable or integral would have been obvious. According to in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP 2144.04 V.C making separable) it would have been obvious to one of ordinary skill in the art at the time the invention was made to design a two-piece separable showerhead clamp in order to .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noji et al (US 7098045) in view of Smesny et al (US 5354413), Gebeshuber et al (US 2015/0255254),  Jong Yong Choi (US 20100000684), Young-Jin Choi (US 20170335459) as applied to claims 1-4 and further in view of Kimio Kogure (US 20110159200).
Noji et al in view of Smesny et al, Gebeshuber et al, Jong Yong Choi, Young-Jin Choi disclose all the limitations of this claim but do not explicitly disclose a masking member.
Kimio Kogure discloses a mask around a substrate to allow substrate processing in processin area only (Fig 1-21).
Having a mask for the substrate being processed in Noji et al would have been obvious for controlling the process area of the substrate.


Response to Arguments
Applicant's arguments filed 11/8/2020 have been fully considered but they are not persuasive.
The elements of claim 5 and amendment to claim 1 are disclosed in the prior art as discussed above.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716